Name: Commission Regulation (EEC) No 2471/88 of 5 August 1988 opening an invitation to tender for the refund for the export of durum wheat to countries of zones I, II, III, IV, V, VI, VII, VIII, the German Democratic Republic and the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/ 10 Official Journal of the European Communities 6 . 8 . 88 COMMISSION REGULATION (EEC) No 2471/88 of 5 August 1988 opening an invitation to tender for the refund for the export of durum wheat to countries of zones I , II, III , IV, V, VI , VII , VIII , the German Democratic Republic and the Canary Islands from the provisions of Regulation (EEC) No 279/75 on the period that must elapse between the date of publica ­ tion and the first closing date for the submission of tenders ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of bread-making wheat to tender for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas, in order to ensure supply, the invita ­ tion to tender for export should be limited to zones I, II , III , IV, V, VI, VII, VIII, the German Democratic Repu ­ blic and the Canary Islands ; Whereas the purpose of the measure is such that refunds should be granted only on durum wheat of the quality required ; whereas the competent agency must make certain that durum wheat exported is of this standard ; Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, in Commission Regulation (EEC) No 279/75 (4), as last amended by Regulation (EEC) No 2788/86 (*) ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tende ­ ring security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; Whereas, since the interested parties are already aware of the terms of the invitation, a derogation may be made Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75. 2. The invitation to tender shall relate to durum wheat for export to the countries of zones I, II , III , IV, V, VI, VII, VIII, the German Democratic Republic and the Canary Islands as defined in Annex I to Commission Regulation (EEC) No 11 24/77 f). 3 . The invitation shall remain open until 25 May 1989 During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invi ­ tation to tender. By way of derogation from Article 1 (2) of Regulation (EEC) No 279/75, the time limit for submission of tenders under the first partial invitation to tender shall expire on 11 August 1988 . Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes . Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988, p. 16. 0 OJ No L. 281 , 1 . 11 . 1975, p. 78 . (*) OJ No L 31 , 5. 2. 1975, p. 8 . 0 OJ No L 257, 9 . 9 . 1986, p. 32. ( «) OJ No L 134, 28 . 5. 1977, p. 53 . No L 213/ 11 6 . 8 . 88 Official Journal of the European Communities Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80.('), export licences issued under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue . Article 2 (2) of Commission Regulation (EEC) No 1 569/77 (2) with the exception of broken grains : 8% maximum. To that end the relevant agency shall have the wheat loaded analysed by an approved agency or firm. Sampling and analysis costs shall be met by the tenderer. 4. Should the wheat not be of the quality specified in paragraph 3, the refund shall be reduced by 50 ECU per tonne. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in the Annex. If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph . Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279/75, the Commission shall decide, under the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund . 3 . The refund may not be granted if the quality of the durum wheat exported is inferior to the quality defined in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 338 , 13 . 12. 1?80, p. 1 . 0 OJ No L 174, 14. 7. 1977, p. 15 . No L 213/12 Official Journal of the European Communities 6. 8 . 88 ANNEX Weekly tender for the refund for the export of durum wheat to countries of zones I, II , III, IV, V, VI, VII, VIII , the German Democratic Republic and the Canary Islands Closing date for the submission of tenders (date/time) l 32 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc.